DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 contains the following new matter “wherein the ratio (A/B)… is in a range of 1.5 to 20” as nowhere in the original disclosure is the endpoint of 1.5 disclosed for the (A/B) ratio (see [37] in the instant specification where all (A/B) endpoints are disclosed, absent of 1.5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JPH10251711A, hereinafter referred to as "Hoshino"). The English language translation of Hoshino as well as the figures in the original document provided with the action dated 06/23/2021 are being relied upon.
claims 1, 3, 5, 7-9, 13, and 15-17, Hoshino teaches a method of producing a porous body from a plurality of foamable slurries having different compositions, including steps of preparing the slurries, forming the slurries into plate-shaped molded products, overlaying the shaped bodies to form a multilayer molded article, followed by a drying step, and sintering at 800-1400ºC (Pg. 3, 7-8), wherein each of the slurries are composed of a sinterable metal powder with an average particle size of 1-12 µm, a resin binder, and a plasticizer (Pg. 3-4, Table 1). Hoshino further teaches steps of extruding a first foamable slurry (Fig. 1 – element S1) onto a steel belt carrier sheet (Fig. 1 – element 1) to form a first-stage plate-shaped molded body (Fig. 1 – element 4-1), moving the first molded body below a second foamable slurry (Fig. 1 – element S2) of a different composition from the first slurry, and extruding the second foamable slurry to form a second stage compact (Fig. 1 – element 4-2) stacked on the first-stage compact, thereby forming a multilayer molded article (Fig. 1 – element 4A) (Pg. 5). 
Hoshino teaches that alternatively to forming the slurries with a blowing agent, a method of vigorously mixing in gas such as air when preparing the slurry is possible (Pg. 4), as such it would have been obvious to one of ordinary skill in the art to form the slurries in the method of Hoshino without blowing agents. 
Hoshino teaches that the plasticizer component may be a compound including any of ethylene glycol, polyethylene glycol, glycerin, and other polyhydric alcohols (Pg. 4), rendering obvious the dispersants as claimed (see instant specification [21]). 
Hoshino discloses that the each of the slurries can contain 0.1-15% by weight of the plasticizer and 0.5-20% by weight of the binder component (Pg. 3-4), providing, when converted, a range of 0.5-3000 parts by weight of a plasticizer relative to 100 parts by weight of 
Regarding claim 2, Hoshino discloses that the each of the slurries can contain 5-80% by weight of the metal powder and 0.5-20% by weight of the binder component (Pg. 3-4), providing, when converted, a range of 0.625-400 parts by weight of the binder relative to 100 parts by weight of the metal powder in each of the slurries. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 4, Hoshino teaches methylcellulose and polyvinyl alcohol as suitable binder materials (Pg. 3-4). 
Regarding claim 6, as the slurry in Hoshino contains components that remain undissolved, i.e., metal powders, it necessarily follows that the slurries in Hoshino are absent a solvent for at least one component of the slurry
Regarding claim 10, Hoshino teaches an example of the stacked layer molded article (Pg. 8 and Pg. 12, Table 2 – ex. 4) wherein the ratio of the weight ratio of the Ni powder in the first layer slurry (Pg. 11, Table 1 – slurry no. 4) to the weight ratio of the Cu-50%Ni powder in the second slurry (Pg. 12, Table 1 – slurry no. 5) is 1.
Regarding claim 11, Hoshino teaches an example of the stacked layer molded article (Pg. 8 and Pg. 12, Table 2 – ex. 4) wherein the ratio of the parts by weight of the HPMC binder relative to 100 parts by weight of the Ni powder in the first layer slurry (4.5 parts by weight, Pg. 11, Table 1 – slurry no. 4) to the parts by weight of the HPMC binder relative to 100 parts by weight of the Cu-50%Ni powder in the second layer slurry (4.5 parts by weight, Pg. 12, Table 1 – slurry no. 5) is 1.
claim 12, Hoshino teaches an example of the stacked layer molded article (Pg. 8 and Pg. 12, Table 2 – ex. 4) wherein the ratio of the parts by weight of glycerin relative to 100 parts by weight of the Ni powder in the first layer slurry (4.5 parts by weight, Pg. 11, Table 1 – slurry no. 4) to the parts by weight of glycerin relative to 100 parts by weight of the Cu-50%Ni powder in the second layer slurry (4.5 parts by weight, Pg. 12, Table 1 – slurry no. 5) is 1. It is noted that the glycerin components in the slurries of Hoshino are taken to read on the instant dispersants in this example (see instant specification [21]).
Regarding claim 14, Hoshino teaches an example of the stacked layer molded article (Pg. 8) wherein the first layer is molded to a height of 0.25 mm and the second layer is molded to a height of 0.22 mm (Pg. 12, Table 2 – ex. 1), providing a total thickness of the first and second layers of 470 µm. 
Regarding claim 18, Hoshino discloses that the difference in the amount of metal powder between adjacent layers of formed molded body, and therefore adjacent slurries, is 1:5 or less in view of minimizing a shrinkage difference during firing (Abstract, Pg. 3). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive.
Applicant argues that, compared to the formulations exemplified in the present application, there is much less plasticizer (regarded as the instant dispersant) used in the formulations of Hoshino relative to the binder, and claim 1 is amended to include the slurries comprising 200-3000 parts by weight of dispersant relative to 100 parts by weight of the binder; 
Applicant argues that claim 1 is amended to recite that the first and second slurries do not comprise blowing agents; however, Hoshino discloses blowing agents as essential components that should be included in the foamable slurries, therefore, the recited slurries of the present application and the foamable slurries taught by Hoshino are clearly distinguished from one another. The Examiner does not concur. While Hoshino discloses that the slurries may include blowing agents, Hoshino additionally teaches that blowing agents may be excluded entirely when adopting a method step of vigorously mixing in a gas such as air when preparing the foamable slurries (Pg. 4), such that one of ordinary skill in the art could perform the metal foam preparation method of Hoshino without using any blowing agents in the slurry compositions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736